519 F.2d 1375
HIGH VOLTAGE ENGINEERING CORPORATION, Plaintiff-Appellant,v.POTENTIALS, INC., Defendant-Appellee.
No. 74-2367
United States Court of Appeals, Fifth Circuit.
Aug. 27, 1975.

H. Lee Godfrey, Austin, Tex., Henry C. Nields, Boston, Mass., for plaintiff-appellant.
James H. Keahey, Austin, Tex., for defendant-appellee.
Appeal from the United States District Court for the Western District of Texas, Jack Roberts, Judge.
Before TUTTLE, GODBOLD and MORGAN, Circuit Judges.
PER CURIAM:


1
Affirmed on the opinion of the District Court, 398 F.Supp. 18 (W.D.Tex.1974).